


EXHIBIT 10.2


FIRST AMENDMENT TO
SECURITIES PURCHASE AGREEMENT
This First Amendment to Securities Purchase Agreement, dated as of March 16,
2015 (this “Amendment”), is entered into by and between Summit Financial Group,
Inc., a West Virginia corporation (the “Company”), and Castle Creek Capital
Partners V, LP, a Delaware limited partnership (the “Investor”).
RECITALS:
A.    The Company and Investor entered into that certain Securities Purchase
Agreement (the “Agreement”) on August 22, 2014 whereby Company agreed to sell to
Investor, and Investor agreed to purchase from the Company, the securities
described therein.
B.    The parties seek to amend the Agreement to bring it into alignment with
certain commitments made by the Company, Investor and certain of Investor’s
Affiliates in the Passivity Commitments and Anti-Association Representations of
Castle Creek Partners V, LP Relating to Summit Financial Group, Inc. delivered
to the Board of Governors of the Federal Reserve System.
C.    The parties seek to address certain provisions in the Agreement that are
triggered by the Company’s recent declaration of a common stock dividend.
NOW, THEREFORE, in consideration of the premises and mutual promises set forth
herein, the parties, intending to be legally bound, agree as follows:
1.Definitions. For the purposes of this Amendment, all capitalized terms used in
this Amendment that are not defined herein shall have the meanings ascribed to
such terms in the Agreement.


2.Amendment. Section 5.8(a) of the Agreement is hereby deleted in its entirety
and replaced with the following:


“(a)    Notwithstanding anything to the contrary in this Agreement, neither the
Company nor any Company Subsidiary shall take any action (including any
redemption, repurchase, or recapitalization of Common Stock, or securities or
rights, options or warrants to purchase Common Stock, or securities of any type
whatsoever that are, or may become, convertible into or exchangeable into or
exercisable for Common Stock in each case, where the Investor is not given the
right to participate in such redemption, repurchase or recapitalization to the
extent of the Investor’s pro rata proportion), that would reasonably be expected
to pose a substantial risk that the Investor’s ownership of any class of Voting
securities of the Company (together with the ownership by Investor’s Affiliates
(as such term is used under the BHC Act) of Voting securities of the Company)
would exceed 9.99% of such class after the First Closing Date or the Second
Closing Date, in each case without the prior written consent of Investor or such
person, or to increase to an amount that would constitute “control” under the
BHC Act, the Change of Bank Control Act of 1978, as amended (the “CBCA”) or any
rules or regulations promulgated thereunder (or any successor provisions) or
otherwise cause Investor to “control” the Company under and for purposes of the
BHC Act, the CBCA or any rules

1

--------------------------------------------------------------------------------




or regulations promulgated thereunder (or any successor provisions). In the
event the Company breaches its obligations under this Section 5.8(a) or believes
that it is reasonably likely to breach such an obligation, it shall promptly
notify the other parties hereto and shall cooperate in good faith with such
parties to modify ownership or make other arrangements or take any other action,
in each case, as is necessary to cure or avoid such breach.”
3.Second Closing Payment. On February 26, 2015, the Company’s board of directors
declared a dividend payable to its common shareholders in an amount equal to
$0.08 per share and set a record date of March 16, 2015 (the “Declared Record
Date”) for such dividend. The Declared Record Date is prior to the Second
Closing Date and in order to comply with Section 5.4(b) of the Agreement, the
Company has agreed to reduce the cash proceeds that must be delivered by the
Investor to the Company for the purchase of the Common Stock at the Second
Closing (the “Second Closing Shares”) to reflect the necessary adjustment
contemplated in the Agreement for the deemed dividend to Investor with respect
to the Second Closing Shares, which amounts to $19,020.24. The Purchase Price
will not be adjusted. At the Second Closing, Investor will deliver a cash amount
to the Company in the amount of $2,299,071.51.


4.Enforceable Documents. Except as modified herein, the parties agree that all
terms and conditions of the Agreement are and shall remain in full force and
effect.


5.Severability. If any provision of this Amendment is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Amendment will remain in full force and effect. Any provision of this
Amendment held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.


6.Applicable Law. This Amendment shall be governed by, construed and enforced in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws principles.


7.Counterparts. This Amendment may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Amendment and all of
which, when taken together, will be deemed to constitute one and the same
agreement. The exchange of copies of this Amendment and of signature pages by
facsimile or electronic transmission shall constitute effective execution and
delivery of this Amendment as to the parties and may be used in lieu of the
original Amendment for all purposes. Signatures of the parties transmitted by
facsimile or electronically shall be deemed to be their original signatures for
all purposes.

























2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.


 
 
SUMMIT FINANCIAL GROUP, INC.
 
 
 
 
 
 
 
 
 
 
 
 
By:    /s/ H. Charles Maddy, III
 
 
Name:    H. Charles Maddy, III
 
 
Title:    President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CASTLE CREEK CAPITAL PARTNERS V, LP
 
 
 
 
 
 
 
 
 
 
 
 
By:    /s/ David Volk
 
 
Name:    David Volk
 
 
Title:    Principal














3